GRONER, Associate Justice
(dissenting).
The opinion of the court places the ground of reversal on the fiduciary relationship existing between plaintiff and defendants and the inequitable and unfair use of that relationship by defendants (appellees) to their advantage and to the disadvantage of the plaintiff.
I have no fault to find with the statement of the law on that subject, but I am wholly unable to find it has any. relevancy to the case made; certainly, it was not pleaded. The bill alleges but one ground for the cancellation of the contract of sale, namely, that the land was not owned by either of the defendants, and that this fact was not known to plaintiff. There is no allegation that the existence of a trust on a part of the land was concealed from plaintiff, or that the provisions and conditions of the contract of sale were undisclosed, and yet, it is because of the existence of the trust on the one hand and the harsh conditions of the contract on the other, that the decree of the lower court is reversed. The record, I think, very clearly shows that, after the making of the contract, plaintiff consulted a lawyer, who, after examination of the title, advised defendants that the contract would not be carried into effect because, and only because, the record title showed defendants did not own the land contracted to be sold, and were therefore without authority to make the contract. In view of this definite statement of the ground of cancellation, I am unable to agree that plaintiff or the court may now annul the contract on another and different ground, or that any amendment of the pleadings would justify such a course. It is the settled law that one who breaches his contract for reasons specified at the time will not be permitted afterwards, when sued for damages, to set up other and different defenses. Luckenbach S. S. Co. v. W. R. Grace & Co. (C. C. A.) 267 F. 676, 679. The Supreme Court, in Ohio & M. R. Co. v. McCarthy, 96 U. S. 258, 267, 24 L. Ed. 693, states the rule thus: “Where a party gives a reason for his conduct and decision touching any thing involved in a controversy, he cannot, after litigation has begun, change his ground, and put his conduct upon another and a different consideration. He is not permitted thus to mend his hold. He is estopped from doing it by a settled principle of law.” See, also, our opinion in Robb v. Crawford, 56 App. D. C. 394, 16 F.(2d) 339.
I think the decree of the lower court should be affirmed.